Case 5:18-cv-02261-DMG-KK Document 71 Filed 05/12/20 Page 1 of 1 Page ID #:923



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    ED CV 18-2261-DMG (KKx)                                 Date     May 12, 2020

 Title Abel de Luna v. Jose de Jesus Navarro, et al.                                Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                              NOT REPORTED
              Deputy Clerk                                            Court Reporter

    Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             None Present                                             None Present

 Proceedings: IN CHAMBERS—ORDER RE ORDER TO SHOW CAUSE WHY COURT
              SHOULD NOT GRANT SUMMARY JUDGMENT AGAINST PLAINTIFF
              ON CLAIMS FOR INTEREFERENCE WITH PROSPECTIVE
              ECONOMIC ADVANTAGE AND TRADEMARK COUNTERFEITING

         On April 29, 2020, the Court issued its Order resolving Plaintiff’s second Motion for
 Summary Judgment. MSJ 2 Order [Doc. # 70]. Therein, the Court denied summary judgment as
 to Plaintiff’s claims for interference with prospective economic advantage and trademark
 counterfeiting. Id. at 9-10. Additionally, because it did not appear that Plaintiff could support
 those claims with any evidence, the Court ordered him to show cause why it should not enter
 partial summary judgment against him pursuant to Federal Rule of Civil Procedure 56(f). Id. at
 10. Plaintiff did not respond to the Order to Show Cause (“OSC”) by the Court-ordered May 6,
 2020 deadline.

        Since Plaintiff has not demonstrated that his claims for interference with prospective
 economic advantage or trademark counterfeiting can proceed to trial, the Court GRANTS
 summary judgment in Defendants’ favor on those claims. Given that all claims in this case are
 now resolved, the Court will issue a separate judgment concurrently with this Order.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
